Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 7, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Objections
Claims 1-19 have been objected to because of minor informalities.
	The objection of claims 1-19 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 2, 6-7 and 12-19 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The rejection of claims 2, 6-7 and 12-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 19 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 
	The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-14 and 16-18 have been rejected under 35 U.S.C. 103 as being unpatentable over Klam et al. (US Patent No. 6,153,079) in view of Brunner et al. (US Patent Application 
Publication No. 2012/0160698 A1) and DE 3839824 (‘824).
	The rejection of claims 1-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Klam et al. in view of Brunner et al. and DE 3839824 (‘824) has been withdrawn in view of Applicant’s amendment.

II.	Claim 15 has been rejected under 35 U.S.C. 103 as being unpatentable over Klam et al. (US Patent No. 6,153,079) in view of Brunner et al. (US Patent Application Publication No. 2012/0160698 A1) and DE 3839824 (‘824) as applied to claims 1-14 and 16-18 above. 
	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Klam et al. in 

view of Brunner et al. and DE 3839824 (‘824) as applied to claims 1-14 and 16-18 above has been withdrawn in view of Applicant’s amendment.

III.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Klam et al. (US Patent No. 6,153,079) in view of Brunner et al. (US Patent Application Publication No. 2012/0160698 A1) and DE 3839824 (‘824) as applied to claims 1-14 and 16-18 above.
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Klam et al. in view of Brunner et al. and DE 3839824 (‘824) as applied to claims 1-14 and 16-18 above has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claims 15 and 20 are objected to because of the following informalities: 
Claim 15
	line 5, the word -- and -- should be inserted after the number “1,”.

Claim 20
	line 2, a -- : -- (colon) should be inserted after the word “of”.

	line 15, a -- : -- (colon) should be inserted after “(II)”.


	line 26, the word -- and -- should be inserted after the word “source”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 24-25, the phrase “such as a potassium, sodium or ammonium ion” is indefinite.

Claim 20
	lines 24-25, the phrase “such as a potassium, sodium or ammonium ion” is indefinite.

Claim Rejections - 35 USC § 103
Method
I.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3839824 (‘824) in view of Brunner et al. (US Patent Application Publication No. 2012/0160698 A1).
	Regarding claim 20, DE ‘824 teaches a method for zinc or zinc-nickel alloy electroplating 

comprising, in this order, the steps of: 
(i) providing a substrate having a metallic surface as a cathode (= metallic surfaces, in particular on sheet steel and/or steel profile surfaces) [page 1, line 14], 
(ii) contacting said substrate with an acidic zinc or zinc-nickel alloy electroplating bath (= an electrolyte which has the metal ions, chloride ions and at least one additive to be deposited) [page 1, lines 15-16] comprising:
• at least a zinc ion source (= ZnCl2) [page 5, line 169];
• at least one first poly(ethylene glycol) derivative having the general formula (II):
 			R4-[O-CH2-CH2]n-O-R5		(II) 
wherein n is ranging from 2 to 200; 
R4 is selected from the group consisting of a linear or branched C1-C18 alkyl, 4-nonylphenyl, and a linear or branched C1-C18 alkyl having a carboxylic group;
R5 is selected from the group consisting of -CH2-CH2-CH2-SO3Z, -CH2-CH2-SH, and tosyl; 
wherein Z is a monovalent cation such as a potassium, sodium or ammonium ion (= polyethylene glycol (4-nonylphenyl-(3-sulfopropyl) diether, K salt) [page 6, line 209]; and 
• in case of a zinc-nickel alloy electroplating bath at least a nickel ion source 
(iii) applying an electrical current (= current densities in the range from a maximum of 5 A/dm2 to practically 0) [page 4, lines 151-152] between said substrate and at least one anode (= the anode) [page 4, line 146] and thereby depositing a zinc or zinc-nickel alloy layer with an improved thickness onto said substrate (= the galvanic deposition of zinc layers and/or shiny 

zinc layers on metallic surfaces, in particular on sheet steel and/or steel profile surfaces) [page 1, lines 13-14], 
wherein the electroplating bath is held at a temperature in the range of 20 to 50°C (= the electrolyte is clear in the entire working range of 20-50 ° C.) [page 5, line 179].
The method of DE ‘824 differs from the instant invention because DE ‘824 does not disclose wherein the acidic zinc or zinc-nickel alloy electroplating bath comprises at least one triazole derivative having the general formula (I):
				
    PNG
    media_image1.png
    208
    164
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of hydrogen, thiol, carboxylic acid, 
amino, methyl, methylsulfonyl, and methyl carboxylate; 
R2 is hydrogen or phenyl; and 
R3 is selected from the group consisting of hydrogen, amino, thiol, and phenyl.
	DE ‘824 teaches the electrodeposition of zinc layers and/or of shiny zinc layers (page 1, lines 13-14].
	Brunner teaches the electrodeposition of a zinc or zinc alloy layer (page 1, [0001]).
Furthermore, the baths according to the invention may contain levelling agents such as 3-mercapto-1,2,4-triazole and/or thiourea. The concentration of the levelling agent corresponds to the usual concentration of zinc baths and amounts to e.g. 0.01 to 0.50 g/L. Further additives for 

the baths according to the invention are aromatic aldehydes or their bisulfite adducts (page 4, [0056]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the acidic zinc or zinc-nickel alloy electroplating bath described by DE ‘824 with wherein the acidic zinc or zinc-nickel alloy electroplating bath comprises at least one triazole derivative having the general formula (I):
				
    PNG
    media_image1.png
    208
    164
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of hydrogen, thiol, carboxylic acid, amino, methyl, methylsulfonyl, and methyl carboxylate; R2 is hydrogen or phenyl; and R3 is selected from the group consisting of hydrogen, amino, thiol, and phenyl because 3-mercapto-1,2,4-triazole is added as a leveling agent in zinc electrodeposition baths for the electrodeposition of zinc layers.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 21, DE ‘824 teaches wherein the electrical current has a current density in the range of 0.3 to 5 A/dm2 (= current densities in the range from a maximum of 5 A/dm2 to practically 0) [page 4, lines 151-152].

II.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3839824 (‘824) in view of Brunner et al. (US Patent Application Publication No. 2012/0160698 A1) as applied to claims 20 and 21 above, and further in view of Horvick (“Zinc in the World of Electroplating,” Plating and Surface Finishing (2006 Jun), Vol. 93, No. 6, pp. 42-48).
	DE ‘824 and Brunner are as applied above and incorporated herein.
	Regarding claim 22, the method of DE ‘824 differs from the instant invention because DE ‘824 does not disclose the method applied for rack electroplating or for barrel electroplating.
	DE ‘824 teaches a flat test sheet (page 4, line 147).
	Horvick teaches electroplating zinc. Zinc electroplating of parts of fixed dimensions is carried out by different methods of handling - barrel and rack plating. In barrel plating, parts are handled in bulk, while in the rack method, pieces are handled separately by attaching them to a conducting fixture in the form of a wire, hook or clip (page 47, right column, lines 21-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by DE ‘824 with   wherein the method is applied for rack electroplating or for barrel electroplating because the 

zinc electroplating of parts of fixed dimensions is carried out in a rack method where pieces are handled separately by attaching them to a conducting fixture in the form of a wire, hook or clip.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5, 8-14, 16-18 and 23 define over the prior art of record because the prior art does not teach or suggest an acidic zinc or zinc-nickel alloy electroplating bath for depositing a zinc or zinc-nickel alloy layer characterized in that the electroplating bath comprises: (i) at least a zinc ion source; (ii) at least one triazole derivative having the general formula (I); (iii) at least one first poly(ethylene glycol) derivative having the general formula (II); and (iv) in case of a zinc-nickel alloy electroplating bath at least a nickel ion source as presently claimed.
	Claim 15 defines over the prior art of record because the prior art does not teach or suggest a method for zinc or zinc-nickel alloy electroplating comprising, in this order, the steps of: (i) providing, (ii) contacting, and (iii) applying as presently claimed.
Claim 19 defines over the prior art of record because the prior art does not teach or 

suggest a method for zinc or zinc-nickel alloy electroplating comprising, in this order, the steps of: (j) providing, (ii) contacting, and (iii) applying as presently claimed.
The prior art does not contain any language that teaches or suggests the above. Brunner et al. do not teach wherein concentration of the at least one triazole derivative ranges from 0.5 to 7.5 mg/I. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 1-5, 8-19 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Opaskar et al. (US Patent Application Publication No. 2005/0133376 A1) is cited to teach at least one non-ionogenic, surface active polyoxyalkylene compound having the formula:
			R3-O-[R4-O-]n-X	(IIa)
		or
				(R3-O-[R4-O-]n)a-Y	(IIb)
[page 5, [0050] and [0051]] in the bath in an amount ranging from about 0.1 to about 50 grams per liter of solution (page 6, [0062]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 11, 2021